Citation Nr: 1627337	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1988.

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Augusta, Maine.  Jurisdiction over the claims file was subsequently transferred to the RO in Boise, Idaho.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2013 by videoconference, a transcript of the hearing has been associated with the record.

In December 2014, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2015 Joint Motion filed by the parties to this matter, the Court remanded the appeal to the Board for additional consideration.  

In November 2015, the Board reopened the Veteran's claim of entitlement to service connection and remanded the issue for development of the record.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2015 remand, the Board directed, among other things, that the Veteran be issued appropriate notice regarding the evidence necessary to support a claim of entitlement to service connection for PTSD based on personal assault.  The Board also directed that the AOJ request from the Veteran a written stressor statement detailing the circumstances which he believed led to the development of a psychiatric disorder.  

A letter dated December 10, 2015 complied with these directives, and advised the Veteran that a reply was necessary within 30 days.  The Veteran's response, forwarded by his representative, was received by the AOJ on January 12, 2016.  The following day, the AOJ issued a supplemental statement of the case, noting that the Veteran had not responded to its request for a stressor statement.  

While the Board acknowledges that the Veteran's response to the AOJ's December 2015 notice fell outside the 30 day window set forth in that letter, it appears that the Veteran did in fact make an effort to comply with the AOJ's request.  In this regard, the Board observes that the hand written statements received via the Veteran's representative are dated January 4, 2016.  The Board therefore concludes that the additional development directed in its November 2015 remand should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his psychiatric disorders (to include PTSD and depression).  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

The examiner should identify all current psychiatric diagnoses.  If a diagnosis of PTSD is deemed warranted, the examiner should indicate the specific in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the reported in-service physical assault. 

The examiner should provide an opinion regarding whether is it at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder, including PTSD and depression, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  

Attention is invited to the Veteran's previous assertions that he experienced stressors during service as the result of MST, a violent assault involving a hand gun, a friend's suicide, and witnessing accidents involving various military aircraft. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.
 
2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claim on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




